DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steven D. Jinks on 06/03/2022.
Claims have been amended as follows:
1.	(Currently Amended)  A file management system comprising:
		at least one processor configured to
		obtain information about a target file, a storage location of a related file, and a viewer, the related file relating to the target file, 
		determine whether the viewer is allowed to access the storage location of the related file; and
		provide the viewer one of 
			storage-location information indicating the storage location of the related file and 
			the related file, wherein
		the storage-location information indicating the storage location of the related file is provided to the viewer in response to the processor determining that the viewer is allowed to access the storage location of the related file because 
the storage location of the related file does not require authentication of a user and is not local, or 
the storage location of the file requires authentication of the user and is not where the target file is stored, 
		the related file is provided to the viewer in response to the processor determining that the viewer is not allowed to access the storage location of the related file because
the storage location of the related file does not require authentication of the user and is local, or 
the storage location of the file requires authentication of the user and is where the target file is stored, 
the at least one processor is configured to confirm, with the user, a form in which the related file is provided to the viewer, the user managing the target file, and
the at least one processor is configured to receive, from the user, information about whether the form in which the related file is provided to the viewer is to be switched from the storage-location information to the related file, or from the related file to the storage-location information.
	2.	(Cancelled)  
	3.	(Cancelled)  
	4.	(Currently Amended)  The file management system according to Claim 1,
	wherein the at least one processor is configured to receive addition of the related file and to, in the addition, receive information about a setting defining whether the related file is provided to the viewer in a form of the storage-location information or in a form of the related file.
	5.	(Cancelled)  
	6.	(Currently Amended)  A non-transitory computer readable recording medium storing a program causing a computer to execute a process for file management, the process comprising:
	obtaining information about a target file, a storage location of a related file, and a viewer, the related file relating to the target file; 
	determining whether the viewer is allowed to access the storage location of the related file; and
	providing the viewer one of 
		storage-location information indicating the storage location of the related file and 
		the related file, wherein
	the storage-location information indicating the storage location of the related file is provided to the viewer in response to determining that the viewer is allowed to access the storage location of the related file because
the storage location of the related file does not require authentication of a user and is not local, or 
the storage location of the file requires authentication of the user and is not where the target file is stored, and 
	the related file is provided to the viewer in response to determining that  the viewer is not allowed to access the storage location of the related file because
the storage location of the related file does not require authentication of the user and is local, or 
the storage location of the file requires authentication of the user and is where the target file is stored, further comprising
confirming, with the user, a form in which the related file is provided to the viewer, the user managing the target file, and
receiving, from the user, information about whether the form in which the related file is provided to the viewer is to be switched from the storage-location information to the related file, or from the related file to the storage-location information.
	7.	(Currently Amended)  A file management system comprising:
	means for obtaining information about a target file, a storage location of a related file, and a viewer, the related file relating to the target file; 
	means for determining whether the viewer is allowed to access the storage location of the related file; and
	means for providing the viewer one of 
		storage-location information indicating the storage location of the related file and 
		the related file, wherein
	the storage-location information indicating the storage location of the related file is provided to the viewer in response to determining that the viewer is allowed to access the storage location of the related file because
the storage location of the related file does not require authentication of a user and is not local, or 
the storage location of the file requires authentication of the user and is not where the target file is stored, 
	the related file is provided to the viewer in response to determining that the viewer is not allowed to access the storage location of the related file because
the storage location of the related file does not require authentication of the user and is local, or 
the storage location of the file requires authentication of the user and is where the target file is stored, further comprising
means for confirming, with the user, a form in which the related file is provided to the viewer, the user managing the target file, and
means for receiving, from the user, information about whether the form in which the related file is provided to the viewer is to be switched from the storage-location information to the related file, or from the related file to the storage-location information.


Allowable Subject Matter
Claims 1, 4, 6 and 7 allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed 04/20/2022, with respect to Uraizee have been fully considered and are persuasive. The prior art rejections have been withdrawn.
The prior art of record , Cholas et al. (US 20200374683), teaches the authorization request includes and/or is associated with location information obtained from a gateway device via a local area network. The location information is compared to a record indicating that the content access device and the gateway device were both present at a location. When the location information matches the record, an authorization is transmitted to the content access device. The content access device may be operative to access the content upon receiving the authorization.
However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filling date of the claimed invention, the combination of limitation recited in independent claims 1, 6 and 7.
Thus, independent claims 1, 6 and 7 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims; thus, they are also patently distinct over the prior art for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161